UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
MIKE ALONZO RODRIGUEZ, on behalf of himself :
and all others similarly situated,                                     :
                                                                       :
                                            Plaintiff,                 :
                                                                       :
                     -against-                                         :   COLLECTIVE ACTION
                                                                       :   COMPLAINT
88-18 TROPICAL RESTAURANT CORP. d/b/a                                  :
TROPICAL RESTAURANT, ROOSEVELT                                         :
TROPICAL CORP. d/b/a TROPICAL                                          :
RESTAURANT, TROPICAL GREENPOINT CORP. :                                    JURY TRIAL
d/b/a TROPICAL RESTAURANT and JAIME                                    :   DEMANDED
“JIMMY” ILLESCAS,                                                      :
                                                                       :
                                            Defendants.                :
---------------------------------------------------------------------- X

        Plaintiff Mike Alonzo Rodriguez (“Plaintiff” or “Alonzo Rodriguez”), on behalf of

himself and all others similarly situated, by his attorneys Pechman Law Group PLLC,

complaining of Defendant 88-18 Tropical Restaurant Corp. d/b/a Tropical Restaurant

(“Tropical Woodhaven”), Roosevelt Tropical Corp. d/b/a Tropical Restaurant (“Tropical

Woodside”), Tropical Greenpoint Corp. d/b/a Tropical Restaurant (“Tropical Long

Island City”) (together with Tropical Woodhaven and Tropical Woodside, collectively

referred to as the “Tropical Restaurants”), and Jaime “Jimmy” Illescas (collectively,

“Defendants”), alleges:

                                    NATURE OF THE COMPLAINT

        1.       For over six years, Alonzo Rodriguez was employed as a dishwasher,

delivery person, and cook at the Tropical Restaurants in Queens, where he worked up to

seventy-two hours per week. Throughout his employment, Plaintiff did not receive the

statutory minimum wage, overtime pay for hours worked over forty per week, or spread-

of-hours pay. Additionally, Plaintiff did not receive wage notices, or wage statements at

the end of each pay period.
        2.   Plaintiff brings this action on behalf of himself and all other similarly

situated non-exempt workers, seeking injunctive and declaratory relief against

Defendants’ unlawful actions and to recover unpaid minimum and overtime wages,

spread-of-hours pay, statutory damages, pre- and post-judgment interest, attorneys’ fees,

and costs pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”), and

the New York Labor Law § 190, et seq. (“NYLL”). and the New York Wage Theft

Prevention Act (“WTPA”).

                                    JURISDICTION

        3.   This Court has subject matter jurisdiction of this case pursuant to 29 U.S.C.

§ 216(b), 28 U.S.C. §§ 1331 and 1337, and has supplemental jurisdiction over Plaintiff’s

claims under the NYLL pursuant to 28 U.S.C. § 1367.

                                        VENUE

        4.   Venue is proper in the Eastern District of New York under 28 U.S.C. § 1391

because the Tropical Restaurants are located within the Eastern District of New York.

                                     THE PARTIES

Plaintiff Mike Alonzo Rodriguez

        5.   Alonzo Rodriguez resides in Hudson County, New Jersey.

        6.   Defendants employed Alonzo Rodriguez as a dishwasher, delivery person,

and cook from approximately November 2013 until October 2020.

        7.   Alonzo Rodriguez worked at Tropical Woodhaven from approximately

November 2013 until May 2015, and again during his last week of employment in October

2020.

        8.   Alonzo Rodriguez worked at Tropical Woodside from approximately June

2015 until December 2017, and again from approximately April 2020 to June 2020.




                                            2
      9.     Alonzo    Rodriguez    worked      at   Tropical   Long   Island   City   from

approximately January 2018 to March 2020, and again from approximately July 2020 to

late-September 2020.

      10.    Throughout his employment with Defendants, Alonzo Rodriguez’s work

duties included making deliveries, washing dishes, cooking, unloading and storing

product deliveries, sweeping and mopping floors, and cleaning kitchen and oven

surfaces. On occasion, Alonzo Rodriguez accompanied Illescas to make bulk purchases

of supplies for the Tropical Restaurants.

      11.    Throughout his employment, Plaintiff was engaged in the production or in

the handling or selling of, or otherwise working on, goods or materials that have been

moved in or produced for commerce.

      12.    Throughout his employment, Plaintiff was an employee within the

meaning of the FLSA and NYLL.

Defendant 88-18 Tropical Restaurant Corp.

      13.    Defendant 88-18 Tropical Restaurant Corp. is a New York corporation that

owns, operates, and does business as Tropical Restaurant, an Ecuadorian restaurant

located at 88-18 Jamaica Avenue, Woodhaven, New York 11421.

      14.    Tropical Woodhaven is an “enterprise engaged in interstate commerce”

within the meaning of the FLSA.

      15.    Tropical Woodhaven has employees engaged in commerce or in the

production of goods for commerce and handling, selling, or otherwise working on goods

or materials that have been moved in or produced for commerce by any person.

      16.    In the three years preceding the filing of this Complaint, Tropical

Woodhaven has had an annual gross volume of sales in excess of $500,000.




                                            3
Defendant Roosevelt Tropical Corp.

      17.    Defendant Roosevelt Tropical Corp. is a New York corporation that owns,

operates, and does business as Tropical Restaurant, an Ecuadorian restaurant located at

67-22 Roosevelt Avenue, Woodside, New York 11377.

      18.    Tropical Woodside is an “enterprise engaged in interstate commerce”

within the meaning of the FLSA.

      19.    Tropical Woodside has employees engaged in commerce or in the

production of goods for commerce and handling, selling, or otherwise working on goods

or materials that have been moved in or produced for commerce by any person.

      20.    In the three years preceding the filing of this Complaint, Tropical Woodside

has had an annual gross volume of sales in excess of $500,000.

Defendant Tropical Greenpoint Corp.

      21.    Defendant Tropical Greenpoint Corp. is a New York corporation that owns,

operates, and does business as Tropical Restaurant, an Ecuadorian restaurant located at

36-10 Greenpoint Avenue, Long Island City, New York 11101.

      22.    Tropical Long Island City is an “enterprise engaged in interstate

commerce” within the meaning of the FLSA.

      23.    Tropical Long Island City has employees engaged in commerce or in the

production of goods for commerce and handling, selling, or otherwise working on goods

or materials that have been moved in or produced for commerce by any person.

      24.    In the three years preceding the filing of this Complaint, Tropical Long

Island City has had an annual gross volume of sales in excess of $500,000.

Defendant Jaime “Jimmy” Illescas

      25.    Defendant Jaime “Jimmy” Illescas (“Illescas”) is the owner and operator of

the Tropical Restaurants.


                                           4
        26.    Illescas maintained operational control over the Tropical Restaurants by

determining the wages and compensation of employees, establishing the schedule of

employees, and maintaining employee records.

        27.    Illescas participated in the day-to-day operations of the Tropical

Restaurants.

        28.    Throughout Alonzo Rodriguez’s employment, Illescas was regularly

present at Tropical Woodhaven, Tropical Woodside, and Tropical Long Island City

actively managing restaurant operations.

        29.    Throughout    Alonzo    Rodriguez’s   employment,     Illescas   regularly

interviewed, hired, and fired employees at Tropical Woodhaven, Tropical Woodside, and

Tropical Long Island City.

        30.    For example, Illescas interviewed, hired and fired Alonzo Rodriguez.

        31.    Illescas supervised and directed employees’ work, including the work of

Alonzo Rodriguez.

        32.    Illescas determined when and at which restaurant location Alonzo

Rodriguez would work and determined his rates of pay.

        33.    Illescas distributed weekly pay to Plaintiff and other employees of the

Tropical Restaurants.

        34.    Illescas sets the Tropical Restaurants’ payroll policies, including the

unlawful practices complained of herein.

        35.    Illescas exercised sufficient control over Defendants’ operations and

Alonzo Rodriguez’s employment to be considered his employer under the FLSA and the

NYLL.




                                            5
The Tropical Restaurants Jointly Employed Plaintiff

       36.     The Tropical Restaurants have a high degree of interrelated and unified

operations, centralized control of labor relations, common control, common business

purposes, interrelated business goals, and common ownership.

       37.     The Tropical Restaurants regularly interchange and share employees,

including Plaintiff.

       38.     The     Tropical   Restaurants       share   a   singular   online   presence,

https://www.tropical-restaurants.com/, which provides information about all three

restaurants. The website also allows users to access the common menu shared by all

restaurant locations and provides background information about the Tropical

Restaurants.

       39.     Alonzo Rodriguez worked at Tropical Woodhaven from the start of his

employment with Defendants through May 2015 and then, at Illescas’ request, he began

working at Tropical Woodside. In or around January 2018, Illescas assigned Alonzo

Rodriguez to work at Tropical Long Island City until March 2020. In approximately April

2020, Illescas reassigned Alonzo Rodriguez’ to work at Tropical Woodside when they

were short staffed during the COVID-19 pandemic. In or around July 2020, Illescas

changed Alonzo’s Rodriguez’s work location to Tropical Long Island City and, in October

2020, Illescas changed Alonzo’s Rodriguez work location to Tropical Woodhaven.

       40.     Throughout Alonzo Rodriguez’s employment, Illescas regularly made bulk

supply purchases for the Tropical Restaurants.

       41.     Illescas is the owner of the Tropical Restaurants and is sued individually in

his capacity as an owner, officer and/or agent of both restaurants.

       42.     On December 29, 2020, Alonzo Rodriguez served Defendants 88-18 Tropical

Restaurant Corp., Roosevelt Tropical Corp., Tropical Greenpoint Corp. and Illescas, with


                                                6
a Notice of Intention to Enforce Shareholder Liability for Services Rendered, pursuant to

Section 630 of the Business Corporation Law of New York, notifying them that Alonzo

Rodriguez intends to charge each of them jointly and severally for all debts due to him

for unpaid wages.

                               FACTUAL ALLEGATIONS

       43.    From approximately November 2013 through May 2015, Alonzo Rodriguez

regularly worked four days per week from approximately 11:00 a.m. or 12:00 p.m. to 10:00

p.m. and two days from 1:00 p.m. to 2:00 a.m., totaling approximately sixty-six (66) to

seventy (70) hours per week.

       44.    From approximately June 2015 through mid-2016, Alonzo Rodriguez

worked six days per week from approximately 11:00 a.m. to 10:30 p.m. to 11:00 p.m.,

totaling approximately sixty-nine (69) to seventy-two (72) hours per week.

       45.    From approximately mid-2016 through December 2018, Alonzo Rodriguez

worked six days per week from 8:00 a.m. to 4:00 p.m., totaling approximately forty-eight

(48) hours per week.

       46.    From approximately January 2019 through February 2020, Alonzo

Rodriguez worked six days per week from 12:00 p.m. to 10:30 p.m. to 11:00 p.m., totaling

approximately sixty-three (63) to sixty-six (66) hours per week.

       47.    From approximately March 2020 through June 2020, Alonzo Rodriguez

worked five days per week from 11:00 a.m. to 8:00 p.m., totaling approximately forty-five

(45) hours per week.

       48.    From approximately July 2020 to October 2020, Alonzo Rodriguez worked

six days per week from 12:00 p.m. to 10:30 p.m. to 11:00 p.m., totaling approximately

sixty-three (63) to sixty-six (66) hours per week.




                                             7
       49.    From approximately November 2013 through 2015, Alonzo Rodriguez was

paid $375 per week.

       50.    In approximately 2016, Alonzo Rodriguez was paid $400 per week.

       51.    From approximately January 2017 through August 2017, Alonzo Rodriguez

was paid $450 per week.

       52.    From approximately September 2017 through mid-2018, Alonzo Rodriguez

was paid $500 per week.

       53.    From approximately mid-2018 through February 2020, Alonzo Rodriguez

was paid $600 per week.

       54.    From approximately March 2020 through June 2020, Alonzo Rodriguez was

paid $500 per week.

       55.    From approximately July 2020 through October 2020, Alonzo Rodriguez

was paid $600 per week.

       56.    Alonzo Rodriguez was primarily paid his wages from Defendants in cash

but would, on occasion, be paid by personal check.

       57.    Alonzo Rodriguez was not paid spread-of-hours pay, an additional hour of

wages at the full minimum wage rate, on days that his shifts exceeded ten hours, as

required by the NYLL.

       58.    Defendants did not furnish Alonzo Rodriguez with wage statements with

each payment of wages as required by the NYLL.

       59.    Defendants did not furnish Alonzo Rodriguez with wage notices at his time

of hiring or when his rates of pay changed that, inter alia, accurately reflected his rate or

rates of pay and number of hours worked per week, as required by the NYLL.




                                             8
                         COLLECTIVE ACTION ALLEGATIONS

       60.    Alonzo Rodriguez brings the claims in this Complaint arising out of the

FLSA on behalf of himself and all similarly situated non-exempt workers who are current

and former employees of Defendants since the date three years prior to the filing of this

action who elect to opt-in to this action (the “FLSA Collective”).

       61.    The FLSA Collective consists of approximately thirty non-exempt workers

who have been victims of Defendants’ common policy and practices that have violated

their rights under the FLSA by, inter alia, willfully denying them minimum and overtime

wages.

       62.    As part of their regular business practices, Defendants have intentionally,

willfully, and repeatedly harmed the FLSA Collective by engaging in a pattern, practice,

and/or policy of violating the FLSA and NYLL. This pattern, practice, and/or policy

includes, inter alia, the following:

       a. failing to keep accurate records of hours worked by the FLSA Collective as
          required by law;

       b. failing to pay the FLSA Collective minimum wage for their first forty hours of
          work per workweek; and

       c. failing to pay the FLSA Collective overtime pay for all hours worked over forty
          per workweek.

       63.    Defendants have engaged in unlawful conduct by adhering to a corporate

policy that minimizes labor costs by denying employees their compensation.

       64.    Defendants’ unlawful conduct has been intentional, willful, and in bad faith

and has caused significant monetary damage to the FLSA Collective.

       65.    The FLSA Collective would benefit from the issuance of a court-supervised

notice of the present lawsuit and the opportunity to join the present lawsuit. Those

similarly situated employees are known to the Tropical Restaurants and are readily



                                             9
identifiable and locatable through its records. Those similarly situated employees should

be notified of and allowed to opt-in to this action, pursuant to 29 U.S.C. § 216(b).

                                      FIRST CLAIM
                   (Fair Labor Standards Act – Unpaid Minimum Wage)

          66.   Plaintiffs repeat and re-allege all foregoing paragraphs as if fully set forth

herein.

          67.   Defendants are employers within the meaning of 29 U.S.C. §§ 203(e) and

206(a), and employed Plaintiff and the FLSA Collective.

          68.   The FLSA and NYLL require that employers pay employees a minimum

wage for all hours worked weekly up to forty.

          69.   The minimum wage provisions set forth in the FLSA, 29 U.S.C. §§ 201, et

seq. and the supporting federal regulations, apply to Defendants.

          70.   Defendants failed to pay Plaintiff and the FLSA Collective the minimum

wages to which they were entitled under the FLSA.

          71.   Defendants were aware or should have been aware that the practices

described in this Complaint were unlawful and did not make a good faith effort to

comply with the FLSA with respect to the compensation of Plaintiff and the FLSA

Collective.

          72.   As a result of Defendants’ willful violations of the FLSA, Plaintiff and other

non-exempt workers have suffered damages by being denied minimum wages in

accordance with the FLSA in amounts to be determined at trial, and are entitled to

recovery of such amounts, liquidated damages, pre- and post-judgment interest,

attorneys’ fees and costs of this action, and other compensation pursuant to 29 U.S.C. §

216(b).




                                              10
                                  SECOND CLAIM
                     (New York Labor Law – Unpaid Minimum Wage)

       73.      Plaintiff repeats and realleges all foregoing paragraphs as if fully set forth

herein.

       74.      Defendants are employers within the meaning of the NYLL §§ 190, 651(5),

652, and supporting New York State Department of Labor (“NYDOL”) Regulations and

employed Plaintiff and other similarly situated non-exempt workers.

       75.      The NYLL and its supporting regulations require that employers pay

employees at least the minimum wage for each hour worked up to forty per workweek.

       76.      The minimum wage provisions of Article 19 of the NYLL and the

supporting NYDOL Regulations apply to Defendants.

       77.      Defendants failed to pay Plaintiff and other similarly situated non-exempt

workers the minimum wages to which they are entitled under the NYLL and its

supporting NYDOL regulations.

       78.      Defendants willfully violated the NYLL by knowingly and intentionally

failing to pay Plaintiff and other similarly situated non-exempt workers minimum hourly

wages.

       79.      As a result of Defendants’ violations of the NYLL, Plaintiff and other

similarly situated non-exempt workers are entitled to recover unpaid minimum wages,

reasonable attorneys’ fees and costs, liquidated damages, and pre- and post-judgment

interest.

                                     THIRD CLAIM
                   (Fair Labor Standards Act – Unpaid Overtime Wages)

       80.      Plaintiff repeats and incorporates all foregoing paragraphs as if fully set

forth herein.




                                              11
        81.      Defendants were employers within the meaning of 29 U.S.C. §§ 203(e) and

206(a), and employed Plaintiff.

        82.      Defendants were required to pay Plaintiff and the FLSA Collective one and

one-half (1½) times their regular wage rate for all hours worked in excess of forty hours

in a workweek pursuant to the overtime wage provisions set forth in the FLSA, 29 U.S.C.

§ 207, et seq.

        83.      Defendants failed to pay Plaintiff and the FLSA Collective the overtime

wages to which they were entitled under the FLSA.

        84.      Defendants willfully violated the FLSA by knowingly and intentionally

failing to pay Plaintiff and the FLSA Collective the proper overtime wage rate.

        85.      Due to Defendants’ violations of the FLSA, Plaintiff and the FLSA

Collective are entitled to recover unpaid overtime wages, liquidated damages, reasonable

attorneys’ fees and costs, and pre-judgment and post-judgment interest.

                                   FOURTH CLAIM
                     (New York Labor Law – Unpaid Overtime Wages)

        86.      Plaintiff repeats and incorporates all foregoing paragraphs as if fully set

forth herein.

        87.      Defendants were Plaintiff’s employers within the meaning of the NYLL §§

190, 651(5), 652, and supporting New York State Department of Labor Regulations.

        88.      Under NYDOL regulations, including 12 N.Y.C.R.R. § 146-1.4, Defendants

were required to pay Plaintiff and other similarly situated non-exempt workers one and

one-half (1 ½) times their regular rate of pay, which shall not be less than the minimum

wage rate, for all hours worked in excess of forty per workweek.

        89.      Defendants failed to pay Plaintiff and other similarly situated non-exempt

workers the overtime wages to which they were entitled to under the NYLL and its

supporting regulations.

                                              12
       90.    Defendants willfully violated the NYLL and its supporting regulations by

knowingly and intentionally failing to pay Plaintiff and other similarly situated non-

exempt workers overtime wages.

       91.    Due to Defendants’ willful violations of the NYLL, Plaintiff and other

similarly situated non-exempt workers are entitled to recover unpaid overtime wages,

reasonable attorneys’ fees and costs, liquidated damages, and pre-judgment and post-

judgment interest.

                                  FIFTH CLAIM
                     (New York Labor Law – Spread of Hours Pay)

       92.    Plaintiff repeats and realleges all foregoing paragraphs as if fully set forth

herein.

       93.    Defendants willfully failed to pay Plaintiff and other similarly situated non-

exempt workers additional compensation of one hour of pay at the basic minimum

hourly wage rate for each day during which their shifts spread over more than ten hours.

       94.    By Defendants’ failure to pay Plaintiffs and other similarly situated non-

exempt workers spread-of-hours pay, Defendants willfully violated the NYLL Article 19,

§§ 650, et seq., and the supporting New York State Department of Labor Regulations,

including, but not limited to, 12 N.Y.C.R.R. § 146-1.6.

       95.    Due to Defendants’ willful violations of the NYLL, Plaintiff and other

similarly situated non-exempt workers are entitled to recover an amount prescribed by

statue, reasonable attorneys’ fees and pre- and post-judgment interest, and liquidated

damages.

                                SIXTH CLAIM
      (NYLL Wage Theft Prevention Act – Failure to Provide Wage Statements)

       96.    Plaintiff repeats and realleges all foregoing paragraphs as if fully set forth

herein.


                                            13
      97.     The NYLL and the WTPA require employers to provide employees with an

accurate wage statement each time they are paid.

      98.     Throughout Plaintiff’s employment with Defendants, Defendants paid

Plaintiff and other similarly situated non-exempt workers without providing them a

wage statement at the end of every pay period accurately listing, inter alia, the regular

and overtime rate or rates of pay; the number of regular and overtime hours worked per

pay period; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; and net wages, in violation of NYLL § 195(3).

      99.     Due to Defendants’ violation of NYLL § 195(3), Plaintiff and other similarly

situated non-exempt workers are entitled to recover statutory damages, reasonable

attorneys’ fees, and costs of the action, pursuant to NYLL § 198(1-d).

                                SEVENTH CLAIM
          (NYLL Wage Theft Prevention Act – Failure to Provide Wage Notices)

      100.    Plaintiff repeats and realleges all foregoing paragraphs as if fully set forth

herein.

      101.    The NYLL and the WTPA, as well as the NYLL’s interpretive regulations,

such as but not limited to 12 N.Y.C.R.R. Part 146, require employers to provide all

employees with a written notice of wage rates at the time of hire and whenever there is a

change to an employee’s rate of pay.

      102.    Defendants failed to furnish Plaintiff and other similarly situated non-

exempt workers at the time of hiring, or whenever their rate of pay changed, with a wage

notice containing the rate or rates of pay and basis thereof, whether paid by the hour,

shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part

of the minimum wage including tip, meal, or lodging allowances; the regular payday

designated by the employer in accordance with NYLL § 191; the name of the employer;

any “doing business as” names used by the employer; the physical address of the

                                            14
employer’s main office or principal place of business and a mailing address if different;

the telephone number of the employer, and anything otherwise required by law; in

violation of the NYLL § 195(1).

       103.      Due to Defendants’ violation of NYLL § 195(1), Plaintiff and other similarly

situated non-exempt workers are entitled to recover from Defendants liquidated

damages, reasonable attorneys’ fees, and costs and disbursements of the action, pursuant

to the NYLL § 198(1-b).

                                    PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment:

                a.     authorizing the issuance of notice at the earliest possible time to all

potential FLSA Collective members, composed of other similarly situated non-exempt

workers who were employed by Defendants during the three years immediately

preceding the filing of this action. This notice should inform them that this action has

been filed, describe the nature of the action, and explain their right to opt into this lawsuit;

                b.     declaring that Defendants have violated the minimum wage

provisions of the NYLL and FLSA;

                c.     declaring that Defendants have violated the overtime wage

provisions of the FLSA, the NYLL, and the NYDOL regulations;

                d.     declaring that Defendants violated the spread-of-hours pay

provision of the NYLL and NYDOL Regulations;

                e.     declaring that Defendants violated the notice and record-keeping

provisions of the NYLL and WTPA;

                f.     declaring that Defendants’ violations of the FLSA and the NYLL

were willful;

                g.     awarding damages for unpaid minimum and overtime wages;


                                              15
              h.      awarding unpaid spread-of-hours pay;

              i.      awarding statutory damages as a result of Defendants’ failure to

furnish accurate wage statements pursuant to the NYLL and WTPA;

              j.      awarding liquidated damages in an amount equal to the total

amount of wages found to be due pursuant to the FLSA and NYLL;

              k.      awarding pre-judgment and post-judgment interest under the

NYLL;

              l.      awarding reasonable attorneys’ fees and costs pursuant to the FLSA

and the NYLL; and

              m.      awarding such other and further relief as the Court deems just and

proper.

                              DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands

a trial by jury in this action.

Dated: New York, New York
       May 26, 2021

                                         PECHMAN LAW GROUP PLLC


                                         By:     s/ Louis Pechman
                                                 Louis Pechman
                                                 Vivianna Morales
                                                 Pechman Law Group PLLC
                                                 488 Madison Avenue - 17th Floor
                                                 New York, New York 10022
                                                 (212) 583-9500
                                                 pechman@pechmanlaw.com
                                                 morales@pechmanlaw.com
                                                 Attorneys for Plaintiff




                                            16
